
	

113 HR 4795 : Promoting New Manufacturing Act
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4795
		IN THE SENATE OF THE UNITED STATES
		December 1, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To promote new manufacturing in the United States by providing for greater transparency and
			 timeliness in obtaining necessary permits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Promoting New Manufacturing Act.
		2. Building and Manufacturing Projects Dashboard
			(a)In generalThe Administrator shall, with respect to fiscal year 2008 and each subsequent fiscal year, publish
			 in a readily accessible location on the Environmental Protection Agency’s
			 public Website the Agency’s estimate of the following:
				(1)The total number of preconstruction permits issued during the fiscal year.
				(2)The percentage of such preconstruction permits issued within one year after the date of filing of a
			 completed application.
				(3)The average length of time for the Agency’s Environmental Appeals Board to issue a final decision
			 on petitions appealing decisions to grant or deny a preconstruction permit
			 application.
				(b)Initial publication; updatesThe Administrator shall—
				(1)make the publication required by subsection (a) for fiscal years 2008 through 2013 not later than
			 60 days after the date of enactment of this Act; and
				(2)update such publication not less than annually.
				(c)Sources of informationIn carrying out this section:
				(1)With respect to information to be published for fiscal years 2008 through 2013, the Environmental
			 Protection Agency’s estimates shall be based on information that is in the
			 Agency’s possession as of the date of enactment of this Act, including
			 information in the RACT/BACT/LAER Clearinghouse database.
				(2)With respect to information to be published for any fiscal year, nothing in the section compels the
			 Environmental Protection Agency to seek or collect any information in
			 addition to the information that is voluntarily provided by States and
			 local air agencies for the RACT/BACT/LAER Clearinghouse database.
				3.Timely issuance of regulations and guidance to address new or revised national ambient air quality
			 standards in preconstruction permitting
			(a)In generalIn publishing any final rule establishing or revising a national ambient air quality standard, the
			 Administrator shall, as the Administrator determines necessary and
			 appropriate to assist States, permitting authorities, and permit
			 applicants, concurrently publish regulations and guidance for implementing
			 the standard, including information relating to submission and
			 consideration of a preconstruction permit application under the new or
			 revised standard.
			(b)Applicability of standard to pre­con­struc­tion permittingIf the Administrator fails to publish final regulations and guidance that include information
			 relating to submission and consideration of a preconstruction permit
			 application under a new or revised national ambient air quality standard
			 concurrently with such standard, then such standard shall not apply to the
			 review and disposition of a preconstruction permit application until the
			 Agency has published such final regulations and guidance.
			(c)Rules of construction
				(1)After publishing regulations and guidance for implementing national ambient air quality standards
			 under subsection (a), nothing in this section shall preclude the
			 Environmental Protection Agency from issuing subsequent regulations or
			 guidance to assist States and facilities in implementing such standards.
				(2)Nothing in this section shall be construed to eliminate the obligation of a preconstruction permit
			 applicant to install best available control technology and lowest
			 achievable emissions rate technology, as applicable.
				(3)Nothing in this section shall be construed to limit the authority of a State, local, or tribal
			 permitting authority to impose more stringent emissions requirements
			 pursuant to State, local, or tribal law than Federal national ambient air
			 quality standards established by the Environmental Protection Agency.
				4.Report to Congress on actions to expedite review of preconstruction permits
			(a)In generalNot later than 180 days after the date of enactment of this Act, and annually thereafter, the
			 Administrator shall submit to Congress a report—
				(1)identifying the activities being undertaken by the Environmental Protection Agency to increase the
			 efficiency of the preconstruction permitting process;
				(2)identifying the specific reasons for delays in issuing—
					(A)preconstruction permits required under part C of the Clean Air Act (42 U.S.C. 7470 et seq.) beyond the one-year statutory deadline mandated by section 165(c) of the Clean Air Act (42 U.S.C. 7475(c)); or
					(B)preconstruction permits required under part D of the Clean Air Act (42 U.S.C. 7501 et seq.) beyond the one-year period beginning on the date on which the permit application is determined to
			 be complete;
					(3)describing how the Agency is resolving delays in making completeness determinations for
			 preconstruction permit applications;
				(4)describing how the Agency is resolving processing delays for preconstruction permits, including any
			 increases in communication with State and local permitting authorities;
			 and
				(5)summarizing and responding to public comments concerning the report received under subsection (b).
				(b)Public commentBefore submitting each report required by subsection (a), the Administrator shall publish a draft
			 report on the Website of the Environmental Protection Agency and provide
			 the public with a period of at least 30 days to submit comments on the
			 draft report.
			(c)Sources of informationNothing in this section compels the Environmental Protection Agency to seek or collect any
			 information in addition to the information that is voluntarily provided by
			 States and local air agencies for the RACT/BACT/LAER Clearinghouse
			 database.
			5.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)Best available control technologyThe term best available control technology has the meaning given to that term in section 169(3) of the Clean Air Act (42 U.S.C. 7479(3)).
			(3)Lowest achievable emissions rateThe term lowest achievable emissions rate has the meaning given to that term in section 171(3) of the Clean Air Act (42 U.S.C. 7501(3)).
			(4)Major emitting facility; major stationary sourceThe terms major emitting facility and major stationary source have the meaning given to those terms in section 302(j) of the Clean Air Act (42 U.S.C. 7602(j)).
			(5)National ambient air quality standardThe term national ambient air quality standard means a national ambient air quality standard for an air pollutant under section 109 of the Clean
			 Air Act (42 U.S.C. 7409) that is finalized on or after the date of enactment of this Act.
			(6)Preconstruction permitThe term preconstruction permit—
				(A)means a permit that is required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) for the construction or modification of a major emitting facility or major stationary source; and
				(B)includes any such permit issued by the Environmental Protection Agency or a State, local, or tribal
			 permitting authority.
				(7)RACT/BACT/LAER Clearinghouse databaseThe term RACT/BACT/LAER Clearinghouse database means the central database of air pollution technology information that is posted on the
			 Environmental Protection Agency’s Website.
			
	Passed the House of Representatives November 20, 2014.Karen L. Haas,Clerk
